DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 08/01/22.  Claims 1-30 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have amended subject matter that is not supported by the specification, furthermore, the Applicant has not specifically listed the paragraphs support may be found.  The dependent claims are rejected based on their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims have amended subject matter which  renders the claims indefinite.  It is unclear how reactions are predicted of players based on images which have been rendered in the game, but not displayed.  Applicant has not specifically listed the paragraphs explanations may be found with respect to the amended subject matter.  The dependent claims are rejected based on their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game. The limitation of predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more circuits to use one or more neural networks,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more circuits to use one or more neural networks” language, “predict” in the context of this claim encompasses a user predicting another user’s reaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more circuits to use one or more neural networks. The one or more circuits to use one or more neural networks is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more circuits to use one or more neural networks amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-30.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 13-15, 19-21, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2019/0355209 A1 to Sorey et al. (hereinafter “Sorey”).
Concerning claim 1, Sorey discloses a processor [0116], comprising: one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game, prior to the one or more images being displayed to the one or more game players (paragraphs [0058], [0059] – neural networks are used to predict user reactions based on gameplay and the emotional state prediction module may be used to predict a future emotional state of the player based on a future game event (i.e., prior to images being displayed to the one or more game players)).

Concerning claims 2, 8, 14, 20, and 26, Sorey discloses wherein the one or more neural networks include one or more detection networks to identify one or more objects or actions in the one or more images that have a predicted probability of resulting in the one or more reactions from the one or more game players (paragraphs [0110]-[0112] – neural networks can determine actions in the images that have a probability of resulting in a reaction from the player).

Concerning claims 3, 9, 15, 21, and 27, Sorey discloses wherein the one or more neural networks include a decision network to predict the one or more reactions based at least in part upon the one or more objects or actions identified by the one or more detection networks (paragraphs [0110]-[0112] – neural networks can determine actions in the images that have a probability of resulting in a reaction from the player).

Concerning claims 7, 13, 19, and 25, see the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10-12, 16-18, 22-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sorey in view of US Publication No. 2014/0243093 A1 to Rom et al. (hereinafter “Rom”).
Concerning claims 4, 10, 16, 22, and 28, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more reactions relate to one or more sensitivities or phobias of the one or more game players (paragraphs [0048], [0049], [0053] – reactions relate to sensitivities).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggers associated with player emotion as disclosed by Rom in the system of Sorey in order to provide a more detailed response to a variety of emotions.

Concerning claims 5, 11, 17, 23, and 29, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more circuits are further to modify the one or more images rendered in the game to prevent the one or more reactions (paragraphs [0048], [0049], [0053] – images are modified).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggers associated with player emotion as disclosed by Rom in the system of Sorey in order to provide a more detailed response to a variety of emotions.

Concerning claims 6, 12, 18, 24, and 30, Sorey lacks specifically disclosing, however, Rom discloses wherein the one or more images are modified by blurring, obscuring, skipping, pausing, or providing a notification for the one or more images (paragraphs [0048], [0049], [0053] – notification is provided).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the triggers associated with player emotion as disclosed by Rom in the system of Sorey in order to provide a more detailed response to a variety of emotions.


Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. With respect to the 35 USC 101 rejection, Applicant argues that the claims are not directed to an abstract idea. However, the Examiner respectfully disagrees.  In particular, claim 1 recites one or more circuits to use one or more neural networks to predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game. The limitation of predict one or more reactions from one or more game players based, at least in part, on one or more images rendered in the game, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more circuits to use one or more neural networks” language, “predict” in the context of this claim encompasses a user predicting another user’s reaction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more circuits to use one or more neural networks. The one or more circuits to use one or more neural networks is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Applicant argues that the claims are directed to “something more”. However, the Examiner respectfully disagrees.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more circuits to use one or more neural networks amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-30.
With respect to the 35 USC 102 and 103 rejections, Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive.  Additional explanations have been provided in the Office Action above with respect to the amended subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715